
	
		III
		110th CONGRESS
		2d Session
		S. RES. 579
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Vitter (for himself,
			 Mr. Shelby, Mr.
			 Martinez, Ms. Landrieu,
			 Mr. Sessions, Mr. DeMint, Mr.
			 Burr, and Mr. Nelson of
			 Florida) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating the week beginning May 26,
		  2008, as “National Hurricane Preparedness Week”.
	
	
		Whereas, as hurricane season approaches, National
			 Hurricane Preparedness Week provides an opportunity to raise awareness of steps
			 that can be taken to help protect citizens, their communities, and
			 property;
		Whereas the official 2008 Atlantic hurricane season occurs
			 in the period beginning June 1, 2008, and ending November 30, 2008;
		Whereas hurricanes are among the most powerful forces of
			 nature, causing destructive winds, tornadoes, floods, and storm surges that can
			 result in numerous fatalities and cost billions of dollars in damage;
		Whereas, in 2005, a record-setting Atlantic hurricane
			 season caused 28 storms, including 15 hurricanes, of which 7 were major
			 hurricanes, including Hurricanes Katrina, Rita, and Wilma;
		Whereas, for 2008, the National Oceanic and Atmospheric
			 Administration announced that the outlook for the hurricane season was near to
			 above normal, with a 60 to 70 percent chance of 12 to 16 named storms,
			 including 6 to 9 hurricanes and 2 to 5 major hurricanes;
		Whereas the National Oceanic and Atmospheric
			 Administration reports that over 50 percent of the population of the United
			 States lives in coastal counties that are vulnerable to the dangers of
			 hurricanes;
		Whereas, because the impact from hurricanes extends far
			 beyond coastal areas, it is vital for individuals in hurricane-prone areas to
			 prepare in advance of the hurricane season;
		Whereas cooperation between individuals and Federal,
			 State, and local officials can help increase preparedness, save lives, reduce
			 the impact of each hurricane, and provide a more effective response to those
			 storms;
		Whereas the National Hurricane Center within the National
			 Oceanic and Atmospheric Administration recommends that each at-risk family in
			 the United States develop a family disaster plan, create a disaster supply kit,
			 secure their house, and stay aware of current weather situations to improve
			 preparedness and help save lives; and
		Whereas the designation of the week beginning May 26,
			 2008, as National Hurricane Preparedness Week will help raise
			 the awareness of the people of the United States to assist them in preparing
			 for the upcoming hurricane season: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning May 26, 2008, as National Hurricane Preparedness
			 Week;
			(2)encourages the
			 people of the United States—
				(A)to be prepared
			 for the upcoming hurricane season; and
				(B)to promote
			 awareness of the dangers of hurricanes to help save lives and protect
			 communities; and
				(3)recognizes—
				(A)the threats posed
			 by hurricanes; and
				(B)the need for the
			 people of the United States to learn more about preparedness so that they may
			 minimize the impacts of, and provide a more effective response to,
			 hurricanes.
				
